Case 2:11-cr-20790-BAF-DRG ECF No. 214, PageID.1148 Filed 07/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 11-CR-20790-01

vs.                                                        HON. BERNARD A. FRIEDMAN

TERRENCE MATTHEWS,

      Defendant.
____________________________/

ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               On July 1, 2020, this matter came before the Court on defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) [docket entries 204 and 208]. A

hearing was held and oral argument heard. For the reasons stated on the record,



               IT IS ORDERED that defendant’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) is granted.



               IT IS FURTHER ORDERED that defendant’s custodial sentence is reduced to

time served and that defendant be released forthwith, subject to the Bureau of Prisons’ standard

protocol for quarantining inmates who may have been exposed to the coronavirus before

releasing them into the community.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
Dated: July 2, 2020                         SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
